Title: To Thomas Jefferson from Thomas Leiper, 27 April 1793
From: Leiper, Thomas
To: Jefferson, Thomas



Sir
Philad April 27 1793

I have yours of the 11h and observe you and Mr. Wilson have settled the time when you was to remove and he to take possession. This is a matter between you and him which I have nothing to do with only to have it fixed for as your rent and his are the same it can make no difference to me.
But what respects myself and my interest I think I ought to have an opinion. It would appear from yours of the 11h that the Carpenter  who built the house has given it as his opinion that things are restored to their best state. In my opinion it is not so. I am also of the opinion from your letter to me a Copy of which I sent you some time ago you are oblidged to finish the inside of the small House in the Garden. As their is a difference of opinion suppose these matters were reffered and I beg to give you the names of the men whom I think would be the best Judges in this case. If they are not agreeable to you any other carpenter you please I except none but the carpenter who has given his opinion already—Mr. Joseph Ragstraw Mr. Robert Allison and Mr. Jones. The two former of these men were appointed by Mr. Carstairs and myself to examine the work when it was finished. The later was the person sent by the Fire insurance company to examine the House before the Insurance was made. These are the persons whom I think are most likely to judge right in this case. Iff these men are agreeable to you please inform me as soon as you can make it convenient and I beg leave to inform their judgement I will concur in. I am Sir Your most Obed St
